Citation Nr: 0913770	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative joint disease of the left 
knee.  

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for a right knee disorder.  

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for a left ankle disorder.  

4.  Entitlement to an increased initial evaluation in excess 
of 10 percent for a right ankle disorder.

5.  Entitlement to an increased initial evaluation in excess 
of 10 percent for a lumbosacral spine disorder.          




REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to March 
2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which inter alia granted service 
connection for bilateral knee, bilateral ankle, and 
lumbosacral spine disorders, and assigned a 10 percent 
evaluation for each disability.  The Veteran disagreed with 
his evaluations and subsequently perfected an appeal.

During the pendency of his appeal, the Veteran relocated to 
the Roanoke, Virginia, area.  Thus, his appeal was 
transferred to the Roanoke RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased initial evaluation for his 
service-connected left knee degenerative joint disease, right 
knee disorder, left ankle disorder, right ankle disorder, and 
lumbosacral spine disorder.  Unfortunately, based on its 
review of the record, the Board finds that further 
development is once again necessary.

Review of the record reveals that the Board remanded the 
claims for increased initial evaluations in November 2006, 
and requested that the Veteran's vocational rehabilitation 
folder be associated with the claims folder, and that the 
results of current VA examinations regarding the Veteran's 
bilateral knee, bilateral ankle, and lumbosacral spine 
disorders also be associated with the claims folder.  The 
RO/AMC did associate the Veteran's vocational rehabilitation 
folder to the claims folder.  However, no results of current 
VA examinations regarding the Veteran's bilateral knee, 
bilateral ankle, and lumbosacral spine disorders are 
contained in the record because the Veteran failed to report 
to the examinations scheduled in July 2007.  

The evidence of record and the RO/AMC indicate that the all 
notification and correspondence, beginning with the November 
2006 Board Remand, were mailed to the Veteran's address 
contained in his vocational rehabilitation folder.  The 
RO/AMC stopped sending correspondence to the Veteran's 
previous address of record.  See VA Form 9, received February 
2004 (for previous address of record and phone number); 
"Disabled Veteran's Application for Vocational 
Rehabilitation," VA Form 28-1900, received September 2003 
(for previous address of record, email address, and phone 
number).  On July 2007, a June 2007 notice letter was 
returned to the RO/AMC as "not deliverable as addressed; 
unable to forward."  In a June 2008 notation, the RO/AMC 
indicated that numerous attempts were made to obtain the 
current address of the Veteran (including contacting the 
Newport News, Virginia, Postmaster; doing an Internet check; 
and calling the Veteran's emergency contact for the 
information), but the attempts failed.  

Review of the evidence of record is negative for notification 
by the Veteran that his address changed.  In fact, the 
Veteran's claims folder includes a notation by the RO/AMC 
that it "remailed" a June 2006 notice letter and all 
correspondence thereafter to the "Ch. 31 [vocational 
rehabilitation program] address."  However, absent 
notification from the Veteran otherwise, the Board finds that 
VA was still required to communicate with the Veteran at the 
address of record on the Veteran's February 2004 Substantive 
Appeal (VA Form 9).
The Board further finds that the VA's duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) have not been fulfilled when there is a question 
whether VA has provided notice to the Veteran using the last 
address provided by the Veteran.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent all 
correspondence from the VA, beginning 
with the November 2006 Board Remand, to 
the address he provided in his February 
2004 Substantive Appeal (VA Form 9) and 
September 2003 "Disabled Veteran's 
Application for Vocational 
Rehabilitation" (VA Form 28-1900).  The 
RO/AMC should rely on this 
correspondence for the contact 
information of the Veteran unless the 
Veteran provides notification that his 
contact information has changed.

2.  The Veteran should also be 
rescheduled for VA examinations 
regarding the current extent and 
severity of his service-connected 
bilateral knee, bilateral ankle, and 
lumbosacral spine disorders.  The 
Veteran should be sent notice of the 
examinations to the address indicated 
in his February 2004 Substantive Appeal 
and September 2003 "Disabled Veteran's 
Application for Vocational 
Rehabilitation," as noted above.

If any of the above correspondence and 
notice are returned to the RO/AMC as 
undeliverable, all documents indicating 
such should be associated with the 
claims folder, in addition to evidence 
of any further attempts deemed 
necessary by the RO/AMC to obtain the 
Veteran's current address.       
3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
initial evaluation claims for left knee 
degenerative joint disease, a right knee 
disorder, bilateral ankle disorders, and 
a lumboscaral spine disorder, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to 


cooperate by not attending the requested VA examinations may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



